Citation Nr: 0934261	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (also claimed as ventricular tachycardia and 
ischemia).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for sciatic nerve irritation of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; L.G.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  He also served in the Air Force Reserves from March 
1970 to May 2004 with multiple periods of active duty, active 
duty for training (ACDUTRA), and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The Veteran testified before a 
Decision Review Officer in March 2008; a transcript of that 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I. Service Connection Claims

The Veteran contends that he is entitled to service 
connection for hypertension and coronary artery disease.  He 
does not deny that he was first diagnosed with these diseases 
following his retirement from the Air Force Reserves.  
Rather, it is his assertion that despite post-service 
diagnoses, both hypertension and coronary artery disease 
actually developed during, or at the very least as a result 
of, his multiple periods of active duty service and ACDUTRA 
from 2001 through 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Active military, 
naval and air service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a) (2008).

As alluded to above, the Veteran's service treatment records 
are silent for cardiovascular problems.  However, shortly 
after his retirement from the Reserves in May 2004, the 
Veteran underwent an annual physical evaluation by his 
private primary care physician, Dr. E.J.M.  See Dr. E.J.M. 
Treatment Record dated September 2, 2004.  At such 
examination it was noted that the Veteran demonstrated 
elevated blood pressure.  When he returned in November 2004 
for a follow-up examination Dr. E.J.M. diagnosed the Veteran 
with "elevated blood pressure."  Thereafter, in February 
2005, the Veteran was evaluated for a near-syncopal episode 
on February 20, 2005, which occurred while he was exercising.  
See Dr. E.J.M. Treatment Record dated February 23, 2005.  At 
such time a diagnosis of hypertension was noted.  See id.  
The Veteran underwent stress testing in March 2005 in 
response to the February 2005 incident; the results of this 
and further work-up revealed coronary artery disease which 
required a stent.  See Franciscan Skemp Healthcare Medical 
Center Discharge Summary dated March 9, 2005.  

The above evidence reflects that the Veteran was diagnosed 
with hypertension and coronary artery disease less than one 
year following his retirement from the Reserves.  Such 
evidence, combined with the fact that the Veteran had 600 
days of active duty service or ACDUTRA between June 2001 and 
May 2004, tends to support his lay assertion that his 
diseases may have had their onset during service.  
Additionally, a May 2006 letter submitted by the Veteran's 
primary care physician contains a medical opinion that 
 
"[the Veteran's] stressful and strenuous, often-
exhausting duties as Operations Commander of an Air 
Force Base in Spain may have contributed to the 
heart disease.  While certainly this did not cause 
his heart disease, it is probable that it 
contributed either to the acceleration of the 
development of blockages or could have 
significantly led to lifestyle patterns, which 
would have made it very difficult for him to slow 
down the progression of heart disease due to time 
and pressure constraints."  [emphasis added]

See Letter from Dr. E.J.M. dated May 23, 2006.

In the absence of any additional medical evidence addressing 
the issue of whether the Veteran's hypertension and coronary 
artery disease had their onset during service or, at the very 
least, are related to his multiple periods of active duty and 
ACDUTRA between June 2001 and May 2004, the Board is of the 
opinion that a remand is necessary to obtain a medical 
opinion which specifically considers this issue.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

II. Increased Rating Claim

By RO rating decision dated in November 2007, the Veteran was 
awarded service connection for sciatic nerve irritation 
affecting the left lower extremity and assigned a 10 percent 
initial evaluation effective April 27, 2007.  In a December 
2007 written statement, the Veteran indicated that he was 
satisfied with the award of 10 percent for sciatic nerve 
irritation.  See VA Form 21-4138 received December 11, 2007.  
However, he submitted another written statement in November 
2008 indicating his desire to file a notice of disagreement 
with VA's decision to assign a 10 percent initial evaluation 
to his sciatica.  See VA Form 21-4138 received November 17, 
2008.  This statement was received within one year of the 
date of the mailing of the letter notifying the Veteran of 
the November 2007 RO rating decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to an initial rating in excess of 10 
percent for sciatic nerve irritation of the left lower 
extremity.  38 C.F.R. § 19.26 (2008).  The Veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion from an 
appropriate physician as to the onset and 
etiology of the Veteran's hypertension and 
coronary artery disease.  The claims file, 
including a copy of this REMAND, must be 
made available to the reviewing physician, 
and the opinion should reflect that the 
claims folder was reviewed in connection 
with the examination.  After reviewing the 
record, including the Veteran's service 
treatment records, post-service treatment 
records, May 2006 letter from Dr. E.J.M., 
and the Veteran's lay statements, the 
reviewing physician should provide 
responses to the following questions.  A 
detailed rationale should accompany any 
opinion.

(a)	Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's hypertension and/or coronary 
artery disease had their onset or were 
chronically worsened during the 
Veteran's multiple periods of active 
duty service and ACDUTRA from June 2001 
through May 2004.  

(b)	 Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's hypertension and/or coronary 
artery disease are otherwise 
etiologically related to his multiple 
periods of active duty service and 
ACDUTRA from June 2001 through May 
2004.  The reviewing physician should 
expressly discuss any impact the stress 
of the Veteran's duties during this 
period of service may have played in 
the development and progression of 
these diseases.  

If it cannot be determined whether the 
Veteran's hypertension and/or coronary 
artery disease are related to his military 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
reviewing physician should clearly and 
specifically so specify in the report, 
with an explanation as to why this is so.  

2.  Issue a statement of the case as to 
the issue of entitlement to an initial 
rating in excess of 10 percent for sciatic 
nerve irritation of the left lower 
extremity.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including any 
evidence received since the October 2008 
supplemental statement of the case, and 
readjudicate the Veteran's claims of 
service connection for coronary artery 
disease and hypertension.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

